

116 HR 8307 IH: Masks for Students Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8307IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Payne (for himself and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Emergency Management Agency to continue to provide certain supplies to schools that provide in-person learning.1.Short titleThis Act may be cited as the Masks for Students Act. 2.FEMA public assistance for schools(a)In generalDuring the coronavirus emergency period, FEMA Policy 104–009–19 (relating to public assistance), as in effect on the day before the date of enactment of this Act, shall remain in effect to provide cloth facial coverings to public schools (kindergarten through 12th grade) that provide in-person learning.(b)Coronavirus Emergency PeriodFor purposes of this section, the coronavirus emergency period is the period beginning on March 13, 2020, and ending on the later of— (1)the last day on which the declaration of emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect; or (2)the last day on which the declaration of national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect.